FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30145

               Plaintiff - Appellee,             D.C. No. 1:14-cr-00124-SPW

 v.
                                                 MEMORANDUM*
PAUL MICHAEL STEVENSON, a.k.a.
Paul Michael Threefingers,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Paul Michael Stevenson appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to register as a sexual offender, in violation of 18 U.S.C. § 2250(a). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Stevenson contends that his sentence is substantively unreasonable because

the district court overemphasized the risk he poses to the public. The district court

did not abuse its discretion in imposing Stevenson’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The high-end sentence is substantively reasonable

in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Stevenson’s failure to complete a sex offender treatment

program and his two previous convictions for failure to register. See Gall, 552

U.S. at 51. Contrary to Stevenson’s argument, the record reflects that the district

court made its own determination that Stevenson presents a danger to the

community, rather than relying on a prior judge’s assessment of the threat he

poses.

         AFFIRMED.




                                           2                                     15-30145